White, J.
The appellant, Juan Antonio Fernandez, was charged by the indictment in this case with the murder of one John Welder, in Refugio County, on May 14, 1877. At the trial below, he was found guilty of murder of the first degree, and his punishment affixed by the judgment of the court at death by hanging.
A reversal of the case is sought upon the following grounds, viz.:
“1. Because defendant’s application for a continuance was overruled by the court.
“2. Because of the admission of certain evidence, over objections made by defendant.
“3. Because the evidence does not support the verdict.”
No authorities are cited, in the ingenious brief of .counsel for appellant, in support of either of these propositions.
1. With regard to the motion for a continuance, the diligence used to procure the attendance of the witness certainly was not sufficient. The application was made and overruled by the court on April 4, 1878. The diligence stated in the application was that defendant “had caused an attachment to issue, directed to the sheriff of Cameron County, for said witness, and- that said attachment was issued about October 7, 1877, for the attendance of said witness at this term of the court, and that said attachment was, on said date, duly mailed by the clerk of this court, directed to the sheriff of Cameron County, at Brownsville. *422That said attachment has not been returned.” Six months, lacking but one or two days, had elapsed since this attachment had been issued and sent, and yet no other steps were taken to secure the witness’ attendance, though the attachment had not been returned or heard from.
But suppose, for the sake of the argument, that it be admitted that defendant had the right to wait till the very last day when the writ would have been returnable, without making any other effort to procure the attendance of the witness ; yet, in this case, we do not think the court erred in overruling the application, upon the ground that the testimony sought was immaterial.
The third requisite to the application for a continuance is that it must state 1 ‘ the facts which are expected to be proved by the witness, and it must appear to the court that they are material.” Pasc. Dig., art. 2987.
The facts proposed to be established by the witness were, substantially, that he, defendant, was arrested at the La Para Ranch, in Cameron County, where he was on a visit to his sister; that he had been there two or three days, without any concealment; that defendant was well known there, and that it was a public place, to wit, a telegraph station; and that while there he had moved about publicly and openly. These facts might all be true, and yet in no-manner be inconsistent with the fact that he committed the murder, and fled immediately to a distant county, in which the La Para Ranch was situated. Burton v. The State, 21 Texas, 337; Richardson v. The State, 2 Texas Ct. App. 322; Wright v. The State, 44 Texas, 645; Cantu v. The State, 1 Texas Ct. App. 402.
2. The court, over objections of defendant, permitted evidence in regard to the circumstances connected with the finding of the dead body of John Maton, on the day the body of the deceased John Welder was found, and allowed the witness to describe the wounds found upon the body of *423Maton. In the light of all the circumstances detailed in the evidence on the trial, this testimony was admissible. A double murder had been committed, and there is not the slightest shadow of a doubt but that the assassins who killed the two unfortunate men were acting together in the commission of the two deeds. The killing of Maton was a part of the same transaction, and was immediately connected with the killing of Welder. There was no error in the admission of the testimony.
3. As to the sufficiency of the evidence, whilst it is entirely circumstantial, it is so certain, in the close continuity and conclusiveness of all the facts, that it forces a conviction of defendant’s guilt which cannot be reconciled with any other reasonable hypothesis. Step by step, without a single link in the chain being wanting, the defendant is traced along the track of the dead man, to within a short distance of where the homicide was committed. And though no witness actually saw the fatal shot fired, the fact' that the hat of the defendant was picked up right between the spots upon which the two dead bodies were lying, fixes his presence at the time and place of the murder beyond the possibility of a doubt. It is useless to inquire into, or speculate about, the motives which induced the commission of this most horrible double assassination. The deed has been perpetrated, and the perpetrator or perpetrators, whoever they be, justly merit the extremest penalty of the law. In our opinion, the defendant’s guilty connection with the crime is fully established ; and believing, from the record before us, that he has had a fair and impartial trial, in which every form of law was respected, and every right of his accorded him, we see no reason why he should not suffer the death which justice and the law have affixed as his proper punishment.
The judgment of the lower court is affirmed.
Affirmed.